On June 22, 1994, this court suspended respondent, Linda Sue Martin, Attorney Registration No. 0025597, last known address in Youngstown, Ohio, for one year, with the last six months of the suspension to be stayed and respondent to *1216be placed on a three-year probationary period, pursuant to Gov.Bar R. V(6)(B). On December 22, 1994, respondent filed an application for reinstatement.
The court coming now to consider its order of June 22, 1994, finds that respondent has substantially complied with that order. Therefore,
IT IS ORDERED that the last six months of respondent’s one-year suspension be stayed, and that she be placed on a three-year probationary period, consistent with the opinion rendered by the court in Disciplinary Counsel v. Martin (1994), 69 Ohio St.3d 468, 633 N.E.2d 1112.
IT IS FURTHER ORDERED that on or before February 13, 1995, relator, Disciplinary Counsel, file with the Clerk of this court the name of the attorney who will monitor respondent during the probationary period. It is further ordered that at the end of the probationary period, relator file with the Clerk of this court a report indicating whether respondent complied with the terms of her probation during this period.
IT IS FURTHER ORDERED that upon successful completion of the probationary period, respondent may apply for termination of probation pursuant to Gov.Bar R. V(9), and that the probation shall not be terminated until respondent complies with Gov.Bar R. V(9)(D), and this court orders respondent’s probation terminated.
IT IS FURTHER ORDERED that respondent shall keep the Clerk of this court, relator, and the monitoring attorney advised of any change of address where respondent may receive communications.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.